Seinfeld, J.
(concurring) — I write separately to clarify what I believe to be the majority’s misunderstanding of Capital’s argument regarding the Commission’s change of “standards.” Capital is not using the word “standard” in the technical legal context of a “standard of review.” Nor does it dispute that the statutory test for the granting of an overlapping certificate is service “to the satisfaction of the Commission.” RCW 81.68.040. Rather it uses the word *603“standard” to refer to the qualities the Commission considers when deciding if it is satisfied with the incumbent provider’s performance. For example, see Superior Refuse Removal, Inc. v. Washington Utils. & Transp. Comm’n, 81 Wn. App. 43, 47, 913 P.2d 818 (1996) (“the standard applied by the Commission, i.e., regular and on schedule service, was ‘overly simplistic.’ ” (emphasis added)).
Although standards or qualities related to safety, cleanliness, and timeliness are obvious, a standard related to character of service, such as providing nonstop or “closed-door service,” may change with time and circumstances. Capital does not contend that the Commission lacks the authority to revise its standards as circumstances change. Rather, it argues that the language of RCW 81.68.040 requires the Commission to give the incumbent certificate holder an opportunity to satisfy the new standard before granting an overlapping certificate to a new applicant.
The statutory language appears to support Capital’s contention. RCW 81.68.040 provides that the Commission may grant an overlapping certificate only when the existing certificate holder will not provide satisfactory service. That phrase suggests a knowing refusal to perform in a certain fashion. See Higgins v. Stafford, 123 Wn.2d 160, 165, 866 P.2d 31 (1994) (court gives effect to the plain meaning of the language in interpreting a statute). By negative implication, an incumbent’s failure to satisfy a service standard of which it is unaware is not evidence of a knowing refusal to satisfy that standard or that the incumbent will not provide satisfactory service.
The majority, while agreeing that the Commission must consider the certificate holder’s likely future performance, states that it is appropriate for the Commission to gauge this by looking solely to “the service the incumbent was rendering before the filing of an application for an overlapping certificate.”31 This approach is logical and reasonable when dealing with a known qualitative standard of perfor*604manee such as safety, cleanliness, or efficiency. But when the Commission is demanding a new type of service, one not required previously, evidence of past service alone is insufficient to determine the incumbent’s willingness to provide the new service in the future. To allow the Commission to rely solely upon past evidence under these circumstances is neither reasonable, logical, nor fair.
The Superior case again provides guidance. Superior sought an overlapping certificate to collect garbage in Yakima. It presented evidence that there were customer complaints about the service provided by the then-certificated company serving the territory, YVD. Customers apparently complained about dirty containers, spillage, and the fee structure.
YVD responded with evidence that the spillage was due to customers overfilling their containers, that more frequent pickups were available for a fee, and that it was unaware that the Commission required the amount of tariff to reflect fee increases. When it became aware of the requirement, it obtained approval for an increased tariff.
The Commission denied Superior’s application, holding that YVD’s problems were not egregious. On appeal, Division Three remanded for consideration of:
(1) the nature, the seriousness and pervasiveness of complaints, (2) the existing carrier’s response to complaints, (3) the carrier’s demonstrated ability to resolve them to the Commission’s satisfaction, and (4) its history of compliance with regulation, with special attention to the carrier’s cooperativeness on matters central to regulation in the public interest.
Superior, 81 Wn. App. at 47.
On remand, the Commission again decided it was satisfied with YVD’s performance. Superior again appealed, arguing, inter alia, that the Commission improperly considered YVD’s remedial action after the date of Superi- or’s application. Although the Superior court agreed that *605the relevant time period “for judging whether the current carrier provides satisfactory service is the date of the application,” it concluded that “the Commission’s treatment of YVD’s tariff violations . . . did not rely upon YVD’s bringing itself into compliance.” Superior, 81 Wn. App. at 51. Instead, the Commission determined that the tariff violations were unintentional and, thus, did not require a conclusion that the service was unsatisfactory.
Here, as in Superior, the essence of Capital’s contention is that its violation of a nonstop service standard was unintentional because the standard did not exist until the Commission’s hearing on Centralia’s motion for reconsideration. One month before Centraba applied for overlapping authority, the Commission entered Order M.V.C. No. 1978 in which it stated that
The Commission therefore does not consider Capital Aeroporter’s failure to provide these services [nonstop between Thurston County and Sea-Tac] to be service that fails to meet the satisfaction of the Commission.
And in its Final Order on Centraba’s application, which reversed the administrative law judge, the Commission again indicated that Capital’s service was satisfactory.
Nonetheless, I concur in the majority’s affirmance of the Commission’s Reconsideration Order because it appears that by the time of the hearing, Capital was on notice of the changed standard and indicated that it would not comply. The Commission described Capital’s attitude as follows:
Capital Aeroporter does not provide closed-door service after picking up Thurston County travelers. It makes stops in Tacoma en route to Sea-Tac, and is unwilling to provide closed-door service from Thurston County. Mr. Fricke [operator of Capital Aeroporter] believes that the public as a whole places a higher priority on increased frequency of service than on expedited service, and does not consider it economically feasible to offer a frequent service between Thurston County and Sea-Tac at current rates if additional passengers cannot be picked up in Tacoma.
*606Capital does not contend that the evidence is insufficient to support this finding as, indeed, it cannot. This finding is supported by Mr. Fricke’s testimony and by the following statement in Capital’s brief submitted to the Commission:
Capital Aeroporter has contended in this and in the prior proceeding of Centraba Airporter that it is not economically feasible to provide an airporter service between Thurston County and Sea[-]Tac with no stops in Pierce County given the limited traffic available.
Thus, Capital has been aware of the potential for a new standard since Centralia’s first application for overlapping authority and has consistently maintained that such service is not economically feasible. Given this evidence, it is pointless to remand this case and require the Commission to consider whether Capital is willing to provide service under the new standard, as Capital urges. Capital’s steadfast refusal to consider nonstop service removes any merit to the suggestion that the Commission lacked a basis to conclude that Capital would not provide satisfactory service in the future.
I concur in the result.

The majority writes approvingly, “[T]he Commission has ruled that it will gauge an incumbent’s future performance by examining the service the *604incumbent was rendering before the filing of an application for an overlapping certificate.” Majority, at 597.